Name: Commission Regulation (EEC) No 1251/90 of 11 May 1990 amending Regulation (EEC) No 3944/87 fixing coefficients for calculating levies on pigmeat products and amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  animal product
 Date Published: nan

 12. 5 . 90 Official Journal of the European Communities No L 121 /29 COMMISSION REGULATION (EEC) No 1251/90 of 11 May 1990 amending Regulation (EEC) No 3944/87 fixing coefficients for calculating levies on pigmeat products and amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 The following is hereby added to the first subparagraph of Article 2 (2) of Regulation (EEC) No 3944/87 : The parts of the cuts defined in paragraph 1 (f) shall fall within the same subheadings only if they contain rind and subcutaneous fat.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 10 (4) thereof, Whereas the definitions of the main products in the pigmeat sector were laid down in Commission Regulation (EEC) No 3944/87 (3) ; whereas, with a view to the uniform application of the combined nomenclature, a definition of 'cuts of bellies' falling within CN codes 0203 19 15, 0203 29 15, 0210 12 11 and 0210 12 19 should be laid down ; whereas Regulation (EEC) No 3944/87 should be amended accordingly ; Whereas the tariff and statistical nomenclature resulting from the application of Regulation (EEC) No 2759/75 is incorporated in the Common Customs Tariff ; whereas the definition of parts of cuts of 'bellies' leads to an amendment to the additional note in that nomenclature ; whereas, in accordance with Article 17 ( 1 ) of Regulation (EEC) No 2759/75, this amendment should accordingly be incorporated in Annex I to Council Regulation (EEC) No 2658/87 (4), as last amended by Regulation (EEC) No 1119/90 (5) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 The following is hereby added to the first subparagraph of additional note 2.B in Chapter 2 of Annex I to Regulation (EEC) No 2658/87 : The parts of the cuts defined in additional note 2A (f) fall within the same headings only if they contain rind and subcutaneous fat.' Article 3 This Regulation shall enter into force on 1 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . O OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 373, 31 . 12. 1987, p. 25. 0 OJ No L 256, 7 . 9 . 1987, p. 1 . O OJ No L 112, 3 . 5 . 1990, p. 9 .